         Case 4:18-cr-00324-JM Document 160 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                No. 4:18-cr-00324-JM-06

CAROLYN SLAUGHTER                                                                DEFENDANT


                                           ORDER

       Pending before the Court is United States’ Motion to Dismiss the Superseding Indictment

as to Defendant Carolyn Slaughter. Good cause having been shown, the motion is GRANTED.

(Doc. No. 146) The Superseding Indictment is hereby dismissed without prejudice as to the above-

named defendant.

       IT IS SO ORDERED this 20th day of November, 2020.




                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
